Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 5 recite “a header enriched” by a telecom operator “by integrating one or more device identifiers associated with a computing device of the customer, and personal data pertaining to the customer to identify the computing device and the customer”.  It is unclear from the claim phrasing whether “one or more” is intended to modify just “device identifiers” or both “device identifiers” and “personal data”.  Appropriate correction is required. 
Claims 1 and 5 recite “the digital points” and “the indication presented by the identification code module”.  Claim 1 recites “the identification of the customer”. These term lacks antecedent basis in the claims.  Appropriate correction is required.
Claim 3 recites “a sharing 20 modules”. The recitation of “20” appears to be a typographical error.  The pluralization of modules is inconsistent with the use of “a”.  As such, it is unclear 
Claims 2-4 and 6-8 are rejected for incorporating at least the issues of the claims from which they depend. It is noted that the claims include other grammatical inconsistencies that are not discussed in detail as an objection or rejection. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0055527 to Wiener et al. in view of U.S. Patent Application Publication No. 2017/0093917 to Chandra et al. and U.S. Patent Application Publication No. 2014/0293807 to Devolites et al.
With regards to claims 1 and 5, Wiener et al. teaches: 
a telecom server …. to host a tracking pixel to capture digital behavior data of the customer (paragraph [0043], “Specifically, the data flow 1B00 shows online ingestion (e.g., ingestion 162 2) can be implemented using a load balancer 172 coupled to a plurality of front end pixel servers 174 (e.g., pixel server 111 1).”; paragraph [0044], “The information stored in storage 164 can be used by the front end pixel servers 174 for targeting (e.g., targeting 166 2) and delivery (e.g., delivery 168 2) to the partner endpoints 158. In some cases, such targeting and delivery of users activated for certain 
….;
a customer recognition module connected to the telecom server to identify the customer through the tracking pixel when the customer loads the digital touchpoints of the merchant on a browser of the computing device associated with the customer (paragraph [0048], “Further, the advertiser can create a user attribute classification taxonomy (see operation 126) and also forward to the ad server 110 and pixel server 111 3 (see message 128). The publisher can also deploy a core tag from the data management provider in the publisher's web page (see operation 130) and serve the web page to user device 114 1 (see message 132). When the user 116 1 browses the web page on the user device 114 1, the core tag in the web page fires and sends (e.g., using an HTTP tag call) the user data to the pixel server 111 3 to be collected (see message 134).”; paragraph [0051], “Specifically, the core tag response 195 can include HTML response code comprising a client-side script that will monitor user input for a click event 192 (e.g., click of a “Submit” button), and when the click event 192 occurs, will fire an ad tag 196 and a log tag 197. For example, the ad tag 196 can be sent to an ad server that might forward it to a content delivery server (e.g., at “view.atdmt.cmn”) to select certain ad content 198 to return to the user device. The log tag 197 can be sent to a pixel server (e.g., at “tags.bluekai.com”) to log the event and process the logged information. As shown, the ad content 198 can comprise code for a banner ad 199 to be displayed along with a set of cruise search results rendered on a new instance of the web page 190 3.”); 
a native server connected to the telecom server over a network and provides a native service platform to facilitate the merchant to create an account (paragraph [0047], “A protocol 120 depicts operations and communications (e.g., messages) on and among the user device 114 1, the pixel server 111 3, the publisher web server 112, the ad server 110, and the advertiser interface device 109. 
wherein the merchant obtains an identification code module on creating the account over the native service platform (paragraph [0048], “Further, the advertiser can create a user attribute classification taxonomy (see operation 126) and also forward to the ad server 110 and pixel server 111 3 (see message 128). The publisher can also deploy a core tag from the data management provider in the publisher's web page (see operation 130) and serve the web page to user device 114 1 (see message 132).”), 
wherein the identification code module is integrated to the digital touchpoints associated to the merchant on providing an approval command to a plurality of predefined terms and conditions (paragraph [0048], “The publisher can also deploy a core tag from the data management provider in the publisher's web page (see operation 130) and serve the web page to user device 114 1 (see message 132). When the user 116 1 browses the web page on the user device 114 1, the core tag in the web page fires and sends (e.g., using an HTTP tag call) the user data to the pixel server 111 3 to 
wherein the merchant initiates an acknowledgment command indicative to creation of a digital copy of the terms and conditions on the digital touchpoints to integrate the identification code module on the digital points (wherein the addition of the core tag to the page is an acknowledgment command indicating creation of the terms and conditions, paragraph [0048], “The publisher can also deploy a core tag from the data management provider in the publisher's web page (see operation 130) and serve the web page to user device 114 1 (see message 132). When the user 116 1 browses the web page on the user device 114 1, the core tag in the web page fires and sends (e.g., using an HTTP tag call) the user data to the pixel server 111 3 to be collected (see message 134). The pixel server 111 1 can then ingest the user data (see operation 136) and link the user to associated data (see operation 138).”); and 
a merchant server to host the digital touchpoints of the merchant, wherein the integration of the identification code module indicates the identification of the customer when the digital touchpoints of the merchant are accessed by the customer (paragraph [0048], “The publisher can also deploy a core tag from the data management provider in the publisher's web page (see operation 130) and serve the web page to user device 114 1 (see message 132). When the user 116 1 browses the web page on the user device 114 1, the core tag in the web page fires and sends (e.g., using an HTTP tag call) the user data to the pixel server 111 3 to be collected (see message 134).”), 
….;
wherein the native server comprises: a processor; and a memory communicatively coupled to the processor (paragraph [0038], “FIG. 1A is one embodiment a data management platform 160 connecting certain data sources 152 (e.g., brands, publishers, third-party data providers, etc.) and certain semantics (e.g., user intent) with certain partner endpoints 158 (e.g., advertisers, ad 
a profiling module to match a plurality of attributes captured by the tracking pixel with the device identifiers to identify the customer on the digital touchpoints to create a customer profile (paragraph [0048], “For example, the ingested user data might be determined to be associated with an existing user profile, and then linked to that profile. The pixel server 111 3 can then respond to the ingested user data by targeting the ingested user data (see operation 140) and linking user attributes for any currently active campaigns. If the user matches one or more campaigns, the user can be delivered for such campaigns (see operation 142).”).
Wiener et al. fails to explicitly teach the use of a firewall and user consent storage.  However, Chandra et al. teaches
hosted behind a firewall of a telecom operator (paragraph [0023], “The network security device can be a device providing one or more of the following features: network firewalling, VPN, antivirus, intrusion prevention (IPS), content filtering, data leak prevention, antispam, antispyware, logging, reputation-based protections, event correlation, network access control, vulnerability management. load balancing and traffic shaping—that can be deployed individually as a point 
wherein the telecom server, the native server and the merchant server comprising: a plurality of consent modules to allow the customer to initiate a consent command to the indication presented by the identification code module on the digital touchpoints of the merchant (paragraph [0051], “he regulations may also include detailed format requirements of the cookie banner, such as a position (e.g., top or bottom of the web page) at which the cookie banner is to be displayed, the font size of text within the cookie banner, standard statements of privacy policies, option buttons/links for acceptance or denial of online tracking. FIG. 3A shows a cookie banner including privacy policy statements, a consent link (the “I agree” button) and a privacy policy link (the “Read more” button).”; paragraph [0071], “If a cookie banner that informs the client regarding the potential usage of cookies is required by the regulations of the client's country, the reverse proxy may further determine any format requirements for the cookie banner. The format requirements of the cookie banner may include the position, font size and explicit consent/denial options of the cookie banner. For a return visitor, the reverse proxy may further determine if the client has given consent to the usage of any online behavioral tracking tools. For example, the client may give consent to the usage of HTTP cookies of the web server by clicking a button or a link presented within the cookie banner that is displayed on a web page of the web server. The consent of the client may be recorded by the reverse proxy or the web server. The reverse proxy may further collect the client's consent for usage of particular online behavioral tracking tools in order to control the usage of online behavioral tracking tools accordingly.”), 
wherein the consent command from the customer is stored in the merchant server, the native server and the telecom server (paragraph [0031], “The visitor may click the consent link or 
This part of Chandra et al.  is applicable to the system of Wiener et al. as they both share characteristics and capabilities, namely, they are directed to network communications and client services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wiener et al. to include the firewall and consent gathering as taught by Chandra et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wiener et al. in order to provide data privacy, protection, encryption and security (see paragraph [0023] of Chandra et al.).
Wiener et al. fails to explicitly teach a header enriched by the telecom operator.  However, Devolites et al. teaches
wherein the tracking pixel is header enriched by the telecom operator by integrating one or more device identifiers associated with a computing device of the customer, and personal data pertaining to the customer to identify the computing device and the customer (paragraph [0243], “According to another exemplary embodiment, one or more probes may capture packets, may analyze contents of packet headers, and may capture certain fields and generate an initial HDR record, then the HDR may be transmitted, which may include compression and/or encryption, the prior exemplary steps may be performed at a distributed location. According to an exemplary embodiment, a location may receive the transmission and may enrich the HDR data by, e.g., but not limited to, adding subscriber data, a host name, categorization, etc. According to an exemplary embodiment, the enriched data may then be aggregated, and finally, may be analyzed using various analytic tools.”);


With regards to claims 2 and 6, Wiener et al. fails to explicitly teach user consent storage.  However, Chandra et al. teaches the telecom server examines the consent command initiated by the customer and transmits the device identifiers to the native server (paragraph [0031], “If the cookie policy of the country requires a cookie banner to be displayed on the web page to warn the user that HTTP cookies may be used by the web server, reverse proxy 140 may inject a script within the HTTP response to cause the required cookie banner to be displayed by the user's browser. If the cookie policy of the country requires an explicit consent from user before any cookie is used, a consent link or button may be included within the cookie banner. The visitor may click the consent link or button shown within the cookie banner if the visitor consents to the usage of HTTP cookies of web servers. The visitor's selection may then be sent back to the reverse proxy 140 or web servers 120 a-120 c. After reverse proxy 140 receives the consent of cookie usage from the user, reverse proxy 140 may embed HTTP cookies or implement or apply other tracking policies on or to the HTTP response that is to be sent to browser 110.”).
This part of Chandra et al.  is applicable to the system of Wiener et al. as they both share characteristics and capabilities, namely, they are directed to network communications and client 

With regards to claims 3 and 7, Wiener et al. teaches: the memory comprises a sharing (

With regards to claims 4 and 8, Wiener et al. teaches: the digital touchpoints comprise(s) one or more advertisement banners of the merchant, one or more web pages of the merchant, one or more social media platforms of the merchant, one or more software applications of the merchant and one or more multimedia platforms of the merchant (paragraph [0049], “For example, the core tag response might include content to be included in the web page to track further activity of the user 116 1, and/or alert data partners, and/or display visual data (e.g., banner ad) to the user 116 1. In the case shown, when the user 116 1 continues to browse the web page, further user data is sent to the pixel server 111 1 (see data collection message 146). A log file entry and an ad tag is sent to the ad server 110 (see message 148). The ad server 110 can then respond to the ad tag by issuing a creative asset (e.g., banner ad) for display on the user device 114 1 (see message 150).”).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629